Citation Nr: 1421975	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than May 4, 2011 for the increased rating of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 4, 2011 for the grant of entitlement to total disability based on individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than May 4, 2011 for the grant of entitlement for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to September 1975.

Initially, the Veteran appealed an August 2005 rating decision by the VA Regional Office (RO) in Lincoln, Nebraska, which awarded the Veteran service connection for PTSD and assigned a 30 percent rating, effective April 28, 2005 (the date of the Veteran's claim for service connection).  The Veteran disagreed with the disability rating assigned.  In a March 2006 decision, a decision review officer increased the Veteran's PTSD disability rating to 50 percent, effective April 28, 2005.  The Veteran appealed this disability rating to the Board.

In a March 2011 decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD, and remanded the issue of entitlement to TDIU.  The Veteran did not appeal the Board's March 2011 denial of an increased rating, and that decision has become final.  38 U.S.C.A. § 7104.  The March 2011 final Board decision concerning the issue of assigning disability rating for PTSD constitutes a final adjudication resolving any claim for increased disability compensation for PTSD that was pending at that time.  However, since it was remanded, the issue of entitlement to TDIU benefits remained on appeal.  

Thereafter, in a March 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., increased the Veteran's rating for PTSD to 70 percent, and granted entitlement to TDIU and DEA, all effective May 4, 2011.

The Veteran appeared and testified at a personal hearing in March 2008 before a Veterans Law Judge.  A transcript of the hearing is contained in the record.  This hearing addressed the Veteran's claims of a rating in excess of 50 percent for PTSD and entitlement to TDIU, which were addressed in the March 2011 Board decision.  As service connection had not been established at that time, the issues of entitlement to earlier effective dates were not addressed.  The Veteran initially requested a Board hearing in conjunction with his earlier effective date claims, but in February 2014, he withdrew his request (in writing) for a hearing on the matters currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2011 Board decision denied entitlement to a rating in excess of 50 percent for the Veteran's PTSD; the Veteran did not appeal the March 2011 decision.

2.  Following the prior final denial, the earliest informal claim for increased disability compensation associated with PTSD was the May 4, 2011 VA examination.

3.  A March 2012 AMC decision granted entitlement to TDIU, effective May 4, 2011.

4.  Prior to May 4, 2011, the Veteran was service connected for PTSD (50 percent), tinnitus (10 percent), residuals of post-operative right herniorrhaphy (noncompensable), hernia scar (noncompensable), and shrapnel wound scars (noncompensable).  He had a combined rating of 60 percent from April 28, 2005.  

5.  The Veteran did not meet the schedular criteria for TDIU prior to May 4, 2011, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.  

6.  As the date that TDIU was grated is May 4, 2011, the date entitlement to DEA benefits arose is May 4, 2011.


CONCLUSIONS OF LAW

1.  The March 2011 Board decision which denied entitlement to increased disability compensation for the service-connected PTSD is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012).

2.  The criteria for an effective date prior to May 4, 2011 for the grant of an increased 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2013).

3.  The Veteran did not meet the schedular criteria for TDIU prior to May 4, 2011.  The criteria for an effective date prior to May 4, 2011 for the grant of TDIU (on an extraschedular basis) have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 4.16 (2013).

4.  The criteria for an effective date prior to May 4, 2011, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2002 & Supp. 2012); 38 C.F.R. § 21.3021 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claims for TDIU and for DEA benefits are "downstream" elements of the RO's grant of these claims in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In May and November 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2005 letter addressed the criteria for entitlement to TDIU.

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for an earlier effective date for the grant of an increased rating for PTSD, the March 2011 Board decision is final.  Thus, the Board will examine the evidence after that date to ascertain whether appropriate VCAA notice was given as to the claim for an earlier effective date for the grant of the increased rating.  In this regard, in March 2012, the RO provided the Veteran with a letter informing him of the method in which VA assigns effective dates and disability evaluations following the award of a grant of service connection.  The letter informed him of the information and evidence needed to substantiate and complete claims for higher disability evaluations and earlier effective dates.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the Veteran's claims was issued at the time of the rating decision on appeal.  Although the Veteran did not receive adequate preadjudicatory notice, and that error is presumed prejudicial, the record reflects that he was provided with a meaningful opportunity such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal. The Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Furthermore, throughout the course of the appeal, the Veteran has been represented by an accredited representative.  

As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than May 4, 2011, for the grant of a TDIU or for the grant of DEA benefits, or a rating of 70 percent for PTSD.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran was afforded a VA examination on May 4, 2011, in conjunction with the Board's remand of the Veteran's claim of entitlement to TDIU.  As the claims currently on appeal are for earlier effective dates, and TDIU has been addressed in the May 2011 examination, there is no need for an additional examination.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Factual Background

The Veteran's factual background, regarding the severity of his PTSD in particular, is pertinent to his claims for an earlier effective date for 70 percent for PTSD (from March 31, 2011 because of the Board's prior final denial) and his claim for an earlier effective date for the grant of TDIU.  He has indicated that he has been unable to maintain full-time, gainful employment since 1998, and employment at all since 2005, due to his PTSD symptoms.  His earlier TDIU effective date claim may precede the March 30, 2011because the Board remanded the claim of entitlement to TDIU in that decision.  As such, the factual background discussed by the Board will include PTSD treatment prior to March 2011 as it will pertain to the Veteran's earlier TDIU effective date claim.  The Veteran's claim for an earlier DEA effective date is intertwined with his TDIU effective date claim.

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. §  4.2.

The Veteran has expressed concern that he was denied entitlement to ratings in excess of 50 percent for PTSD because he has good hygiene.  The Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit  has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In April 2005, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  His wife submitted a statement wherein she reported that the Veteran had undergone a change in mood and behavior during his three tours in Vietnam and offered her observations of the Veteran's symptomatology.  In May 2005, he was diagnosed as having chronic PTSD during a VA PTSD psychiatric evaluation.  He related trauma from combat experiences in service, and admitted to feelings of guilt and depression.  The Veteran was noted to be cognitively alert and oriented to person, place, and time.  Moderate deficits in concentration were noted, but no other gross impairments were observed.  Suicidal ideation was denied.  The Veteran was assigned a Global Assessment of Functioning (GAF) of 50. 

In July 2005, the Veteran was afforded a VA PTSD examination.  He reported being prescribed anti-anxiety and anti-depressant medication, which allowed him to take naps and be less on guard.  It was noted that the Veteran was involved in numerous combat operations.  He reported recurrent and intrusive recollections and dreams concerning the events in service.  An intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events was noted.  The Veteran made an effort to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, and people that aroused recollections of trauma.  A restricted range of affect and sense of foreshortened future were noted. 

The Veteran reported intrusive recollections and nightmares limited to once or twice a week on account of the medication.  He indicated that he avoided fireworks, hunting, and camp grounds with tree lines or foliage.  Hypervigilance was at least moderate, as noted by the way he positioned himself in the waiting and examination rooms.  He reported that his exaggerated startle response had mostly burned out, but that he still reacted to loud noises by reflexively turning around quickly.  He stated that his attitude was less irritable and that he was sleeping better. 

On examination, the Veteran appeared clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, but his attitude was guarded and mood was anxious.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  Delusions and hallucinations were denied.  The Veteran did not experience panic attacks or have obsessive/ritualistic behavior.  Suicidal and homicidal thought, ideation, plans, or intent were also denied.  A diagnosis of PTSD was recorded and the Veteran was assigned a GAF score of 59.  The effects of his PTSD on social and occupational functioning were recorded as follows: occasional, moderate decreased efficiency; occasional moderate decreased productivity; mild or transient decreased reliability during periods of stress; mild or transient inability to perform work tasks during periods of stress; and occasional, moderate impairment with work, family, and other relationships. 

In November 2005, the Veteran provided a formal claim for TDIU.  He noted that he was last employed working in maintenance at an auto group.  He worked 30 hours a week from May 2001 to October 2005.  He last worked fulltime in October 1998.  At the time of his claim for TDIU, he had been seen for treatment for his PTSD twice-in May and October 2005.  He noted he had not tried to seek additional employment since he left his last job in October 2005.  His education was noted to be receiving his GED (completion of high school).  He denied any additional education or training.  A VA Form 21-4192, from the auto group where the Veteran was last employed, was filled out by the Veteran (same ink and handwriting as his TDIU claim form) but signed by someone else.  It noted that the Veteran was a part-time maintenance worker, who worked 6 hours a day/30 hours a week.   He noted that he "retired from employment due to disability."  Although the form noted that "if retired on disability, please specify," the Veteran did not specify his disability on the form.

In February 2006, the Veteran's VA treatment provider (Director of the PTSD clinic) provided a letter in support of his increased PTSD rating claim.  He noted that the Veteran had been seen twice since May 2005, and that he suffered from significant anxiety and depression due to feelings of guilt, sleep disturbances and continuing nightmares.  "His PTSD symptoms have affected his daily activities with family, friends and at his work place.  This condition is not expected to change due to the severity of his psychiatric problems."

An October 2006 letter from the Director of the VA PTSD clinic indicated that the Veteran's wife had recently passed away and that the Veteran's PTSD symptoms had exacerbated since then.  It was noted that the Veteran attended a PTSD support group and received monthly counseling at the VA medical center (VAMC). 

VAMC mental health counseling records show that the Veteran was seen for individual counseling in November 2006 for PTSD and bereavement.  The Veteran reported that he was keeping himself busy and was enjoying "getting his life back."  It was noted that he was socializing with friends and playing penny poker once a week, and was also enjoying time home alone.  He stated that he had some depression, but denied any thoughts of harming himself or others.  A GAF score of 55 was assigned. 

A January 2007 mental health counseling record noted that the Veteran had spent Christmas with one of his daughters.  He indicated that he was "doing pretty well" and continued to participate in an online chat room with other U.S. Marine veterans for 20 minutes a day.  He reported sharing a few of his experiences from Vietnam and noted that had not been attending his Vietnam veteran support group.  He noted that he still experienced some depression and anxiety, but denied any desire to harm himself or others.  The VA counselor noted that the Veteran was dressed casually, clean shaven, and well kempt.  A GAF score of 55 was recorded. 

March 2007 mental health counseling notes recorded that the Veteran continued to participate in an online chat room discussion and visit with family and friends.  It was noted that the Veteran had recently befriended a neighbor who was also a retired veteran.  The Veteran indicated that the neighbor had become an important part of the Veteran's social support system.  He reported less intense nightmares.  A GAF score of 55 was recorded. 

The Veteran was seen for counseling again on April 23, 2007.  The Veteran reported speaking out to others more frequently regarding his thoughts and feelings and stated that he had been less negative in his attitude.  The Veteran indicated that he was then painting the exterior of his home.  He reported keeping in daily contact via e-mail with friends.  The Veteran expressed concern over being alone and listed walking, talking with friends and family, and praying as methods for coping with loneliness.  That same day, the Veteran was seen by the PTSD clinic Director to whom he denied any acute problems and stated that he appreciated the guidance and direction from therapy. 

On April 25, 2007, the Veteran was assessed by the PTSD clinic Director as part of a mental health treatment plan interdisciplinary.  The Veteran's problems/needs were identified as PTSD manifested by distressing, intrusive thoughts about traumatic events, nightmares about traumatic event, flashbacks, feelings of emotional detachment and numbness, difficultly recalling details of traumatic event, difficulties sleeping and concentrating, irritability, angry outbursts, and being overly alert.  It was also noted that the Veteran suffered from depression as manifested by feelings of powerlessness, hopelessness, low self-esteem, low self-worth, little motivation and energy, changes in sleep, appetite, and activity.  A GAF score of 50 was recorded. 

At a June 2007 VA mental health counseling session, the Veteran reported feeling depressed and having occasional thoughts of suicidal nature, but denied any plans or definitive wish to harm himself or others. Conflict and confrontation were avoided and the Veteran stated that he had trouble tolerating other's lack of values and high standards, which was the reason he had quit his last job.  The Veteran reported nightmares from which he would awake in a cold sweat.  His social network was limited to his daughters and a small group of friends, all of whom were veterans. 

VA mental health counseling notes dated in September 2007 noted that the Veteran had begun dieting and exercising and had taken up dancing.  The Veteran reported that he had started a new friendship with a woman whom he had met at a dance hall.  He stated that he was avoiding a serious relationship at that time, as he still had some feelings of guilt associated with his deceased wife. 

At a December 2007 VA mental health counseling session, the Veteran reported that he had developed a new relationship with another woman whom he had also met dancing.  The Veteran stated that he still had nightmares, although the frequency of them had decreased from nightly to two or three times a week.  The Veteran was noted to be relaxed and less depressed than he had been in September 2007.  He was casually attired, clean shaven, and well kempt.  He denied any desire to harm himself or others. 

In March 2008, the Veteran was seen for an individual therapy session. He announced plans to remarry that month.  As for his PTSD symptoms, the Veteran stated that he still had nightmares and continued to jump when he heard an unexpected noise.  He reported being highly vigilant of his surroundings.  He denied suicidal and homicidal ideation.  A GAF score of 55 was noted.  That same month, the Veteran testified at a hearing before the Board.  He reported that he felt the same severity of PTSD symptoms as he had in October 2006.  He testified that his social isolation was still the same as it was in 2005, and that he "can't get along" in public.  He stated he last worked in October 2005, and that he left his last employment due to his PTSD symptoms.

During a June 2008 counseling session, the Veteran reported being pleased with his overall mental health status.  He stated that he felt more and more settled and pleased with his life since having remarried.  His mood was relaxed and positive.  He was clean shaven, casually dressed, and well kempt.  The Veteran reported thoughts of suicide in the past, noting that he was depressed when his wife had passed away in 2006, but indicated that he had no current thoughts of suicide. 

Also of record is a letter dated in June 2008 and signed by the VA mental health counselor and the VA PTSD clinic Director.  In that letter, the Veteran's PTSD symptoms were described as near-continuous panic attacks and depression affecting his ability to function independently, appropriately, and effectively.  It was noted that he experienced deficiencies in most areas, such as work, judgment, thinking, and mood.  It was further noted that the Veteran's PTSD symptomatology made it difficult for him to adapt to stressful circumstances, including work or a work-like setting, and to establish and maintain effective work relationships. 

In October 2008, the Veteran reported to his VA counselor that he was spending time restoring pieces of antique furniture and had taken up wood working.  He stated that he still experienced nightmares, which occurred with no set pattern or identification of any particular stimuli.  He reported his depression as being mild to moderate. 

During an April 2009 VA individual therapy session, the Veteran indicated that his nightmares had decreased in intensity, as had the number of times that he would awake sweating.  He continued to be highly vigilant of his surroundings and have a heightened startle response.  He stated that he and his wife were showing their crafts at craft shows.  During a July 2009 session, it was noted that the Veteran and his wife were planning a fishing trip to Oregon the following month, during which trip they would also visit with relatives.  A GAF score of 55 was noted.

In March 2010, the Veteran reported that he had been nightmare free for three nights in a row after listening to piano concert music.  He stated that he felt he was doing well in dealing with the grief of the death of his mother in November 2009.  He was assigned a GAF of 55.

In April 2010, the Veteran reported he was relaxed when working on and selling crafts.  He stated that he and his wife would go dancing once a week, and that he busied himself with gardening.  He was assigned a GAF of 55.

In June 2010, the Veteran reported enjoying attending his granddaughters' baseball games that summer.  He was trying to focus on the positive in his life.  He continued to experience nightmares, but stated that classical music helped him to relax.  He is uncomfortable in crowds in confined spaces, and becomes hypervigilent.  He stated that his depression and anxiety were mild to moderate.  He was assigned a GAF of 55.

The Veteran's nightmares increased in intensity in October 2010, and he reported two incidents of night sweats following intense nightmares.  In March 2011, he stated that he was irritable, but that he was using the "time out" technique to help him cope with stressful situations.  He was assigned a GAF of 55 during both therapy sessions.

In April 2011, the Veteran stated that he had increased intrusive thoughts when he is unable to keep busy.  He felt he was unable to work due to increasing problems tolerating others in the workplace.  Interpersonal relationships in the workplace have been a significant factor in past jobs (quitting jobs or taking jobs that he would not need to work around others).  He feels that this has increased over time and "he worries that he will have temper outbursts at work."  He stated that he was happily married and he had a good relationship with his children.

In May 2011, the Veteran was noted to be more anxious lately.  He could not sit still or relax.  He stated his anxiety was moderate to severe and his depression was mild to moderate.  Also in May 2011, he noted nightmares and irritability were his most prominent PTSD symptoms.  He was trying to do more yard work and he was attending dances with his wife.  He reported ongoing anxiety in crowds but that medication helped with his mood and on-going hypervigilance.  He was assigned a GAF of 45 to 50.

During a General Medical examination in May 2011, the Veteran reported he stopped working in 2003 because of his "back and issues with coworkers."

During a May 2011 VA PTSD examination, the Veteran reported that he was "pretty bad" after the loss of his first wife in 2006.  After talking to his children, he got out and away from the house and started going to dances.  He met a woman while dancing and they were married in 2008.  He stated that he had a good relationship with his wife.  He stated that he saw his children "once in a while," and noted that two lived several states away (Nebraska and North Carolina).  When asked about social relationships, the Veteran reported he was "pretty much by himself."  His leisure pursuits included woodworking, attempting to sell crafts, and "just trying to exist."  He reported a history of a suicide attempt when he first "got out" (assuming from a period of service) and again just prior to the death of his first wife in 2006.  On mental status examination the Veteran was appropriately groomed.  He was tense and guarded, and had an anxious quality to his voice.  His affect was restricted.  His orientation was intact.  He had paucity of thought.  His thought content was unremarkable.  He denied delusions or hallucinations.  His judgment and insight were normal, and he did not have any inappropriate behavior.  He interpreted proverbs correctly, and he denied panic attacks, suicidal thoughts, homicidal thoughts, and obsessive behavior.  He had good impulse control and a normal memory.  He endorsed recurrent, intrusive thoughts of his trauma, efforts to avoid thoughts, feelings, and conversations regarding his trauma, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  He reported nightmares three times a week, daily intrusive thoughts, daily reminders of his trauma, and flashbacks up to three times a week.  Testing concluded the Veteran had moderate to severe PTSD symptoms.

The Veteran reported a work history of working for the city of Lincoln until his retirement in 1998.  He then worked in construction for one year (1999) and doing maintenance at an auto dealer (2002).  He stated he last worked in 2002.  The examiner found that the Veteran's "level of commitment at age 74, coupled with review of records and current examination today indicate, at least as likely as not, that the Veteran is totally disabled in and of itself due to the military-related PTSD."  The examiner also found that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in thinking, family relations, work, and mood.

In August 2011, the Veteran reported he had recently visited his wife's family and gone "4-wheeling."  He had less intense nightmares on vacation, but they returned when he returned home.  He stated he becomes irritated sometimes while woodworking and has to stop himself from throwing his projects.  In October 2011, he was uncomfortable and anxious after reviewing his trauma.  He stated he had increased nightmares and irritability.  

In November 2011, the Veteran reported that he talked to strangers while he was running errands in an attempt to connect to more people.  He was anxious at first, but then became comfortable.  He was "pleased with this," and "wanted to continue to get more people in his life."

During a November 2011 erectile dysfunction examination, the Veteran reported that he rarely uses his anxiety medications, and that his PTSD symptoms have been unimproved since 2005.  He reported nightmares twice a week.

In December 2011, the Veteran stated he now avoids movies about war, so that he can avoid having flashbacks.  By January 2012, his nightmares had decreased in number but not severity.  He stated he socially isolates, but then stated that he enjoys spending time watching television with his wife and going dancing.  He reported his medications helped with his sleep disturbance.  In February 2012, he reported intense nightmares.  He was continuing to craft and attending craft shows with his wife.  He visited family and had dinners out at restaurants bi-weekly.  He stated he liked to read and keep his hands busy.  He stated his medications helped him sleep but that he had occasional problems.

In April 2012, the Veteran reported that he was less depressed now that he had been granted TDIU because it would alleviate some of his financial stress.  He stated he limited his social life to close friends and his wife.  He reported mild to moderate depression.

In November 2012, the AMC referred the Veteran's claim for an earlier effective date for TDIU to the Director of Compensation Service for an opinion regarding a grant of extraschedular TDIU prior to May 4, 2011.  The Director noted the Veteran last worked full time in 1998, he had completed his GED, and he worked construction until he retired due to age eligibility.  He noted the Veteran's contention that he was unable to continue a job in maintenance after 2005 due to his PTSD.  The Director noted the Veteran's medical history included complaints of low back pain, radiculopathy, knee pain, PTSD, hyperlipidemia, disequilibrium, hypotension, overactive bladder, erectile dysfunction, sleep apnea, prostatic hypertrophy, chronic bronchitis, rhinitis, hernia, scars and tinnitus (to include several others).  He was noted to have a combined 60 percent disability rating prior to May 4, 2011.  Treatment reports also showed the Veteran's PTSD had fluctuating GAF scores between 50 and 59.  The Director noted the Veteran's treatment provider's 2008 letter that his PTSD symptoms would make it difficult to adapt to stressful circumstances, including work.   The Director found that the evidence did not support the criteria for an extraschedular finding of TDIU prior to May 4, 2011.  The Director noted that the Veteran indicated he stopped working due to PTSD, but that in other statements that he stopped working due to "disability."  He also noted that the letter from 2008 failed to take into account the Veteran's non-service connected disabilities, and that the "opinion is reduced to a bare conclusion because the medical opinion relies upon psychiatric records only and not the entire record."

PTSD

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found. 38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(in), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400  

The Court and the VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id.  at (b)(2).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of the claim.  For all other reports, including reports from private physicians, layman and State and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).

The Veteran seeks an earlier effective date (April 28, 2005) for the increased 70 percent rating for PTSD, currently assigned effective May 4, 2011.

As noted above, the Board addressed the Veteran's claim for a rating in excess of 50 percent for PTSD in a March 30, 2011 denial.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7104.  The Veteran has not alleged that the March 2011 Board decision contained clear and unmistakable error.  Furthermore, the record does not reflect that the Veteran appealed the denial of a rating in excess of 50 percent to the Court of Appeals for Veterans Claims.  As such, the Veteran's claim for an earlier effective date for the assignment of a 70 percent rating is limited to any period of time after the March 30, 2011 decision as there is a final decision on the rating applicable for that period of time.

The Veteran's increased 70 percent rating was provided by the AMC as a result of a VA examination for PTSD in May 2011.  The May 2011 VA examination was provided in conjunction with the Board's remand of the Veteran's TDIU claim.  As such, the Veteran did not make a formal claim for an increased rating for PTSD after the last final March 2011 Board decision.

A review of the Veteran's claims file and Virtual VA records shows that the Veteran did not make an informal claim for an increased PTSD rating either.  While the record contains treatment records between March 2011 and the May 4, 2011 VA examination, the April 2011 treatment records for PTSD were not followed by a claim specifying the benefit sought within one year from the date of the treatment record.

Additionally, the Board finds that, although the Veteran has been afforded an increased 70 percent rating effective May 4, 2011, the evidence of record shows that his PTSD symptoms more nearly approximate the 50 percent rating criteria prior to May 4, 2011.

The Board finds, in reviewing the claims file, that the Veteran's statements during his monthly PTSD VA treatment are the most credible statements regarding his symptoms and their severity.  Prior to May 2011, he continuously complained of severe nightmares occurring two to three times a week, hypervigilance, easy startle response and irritability.  He has also expressed ongoing mild to moderate depression, and occasional increases in anxiety.  These symptoms are all contemplated by a 50 percent rating.  In 2005 and 2006, the record shows that he had increased PTSD symptoms due to free time in not being employed anymore and the death of his first wife.  Although he testified that his PTSD symptoms remained the same from 2005 onward and that he socially isolated himself, the record shows that the Veteran lost weight, began attending dancing, began two relationships, married a woman, started creating crafts and attending craft shows, visited family in various states, made friends with a neighbor, began talking on chat rooms to other Veterans, and attempted to use all of the coping skills he was taught in therapy to improve his life.  He was noted to be relaxed in several treatment notes.  He reported good relationships with his relatives and wife.  He reported enjoying attending and cheering at his granddaughters' baseball games.  Overall, the Veteran's treatment records showed that he was making a concerted effort to improve his life and that he was finding some success with many of the strategies he was learning through the VA treatment he was receiving ("time-outs," listening to calming music, keeping himself busy, engaging strangers during shopping trips, etc.).  During almost all of his VA treatment he was assigned GAF scores of 55, which indicate moderate PTSD symptoms.  These GAF scores correspond to the symptoms he expressed during ongoing therapy.  

Despite the GAF scores of 55 during treatment, and the Veteran's clear improvements in his social functioning and overall mood, his treatment care providers gave statements to the Board that the Veteran had near continuous panic attacks and depression which affected his ability to function independently, and that he had deficiencies in judgment, thinking and mood which interfered with routine activities.  There is no indication in the record that the Veteran has ever complained of panic attacks.  Additionally, he has listed his depression to be mild to moderate throughout almost all of his VA treatment.  He has also continued to function independently throughout the record-he cares for his law, runs errands, creates crafts and attends craft sales/attempted to sell his crafts, has favorite restaurants, goes dancing once a week, maintains a small social network of friends and has good family relationships.  It is unclear why there is such a disconnect between the Veteran's treatment records and the letters from his care providers/the VA examiner's opinion on the severity of his PTSD.  Notably, the May 2011 VA examiner cited the treatment care provider's letters in forming his determination of the severity of the Veteran's PTSD.  These symptoms do not result in occupational and social impairment with deficiencies in most areas contemplated by a 70 percent disability rating under Diagnostic Code 9411.

As shown above, the criteria for a 70 percent disability rating are not shown prior to May 4, 2011.  Further, there is no indication of a formal or informal claim for an increased rating prior to May 4, 2011.  The evidence does not support that the Veteran's PTSD warranted a 70 percent rating at any time prior to May 4, 2011 but subsequent to the Board's March 30, 2011 final denial.  Accordingly, an effective date prior to May 4, 2011, for the award of a 70 percent disability rating for PTSD is denied.  

TDIU

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

As noted above, in April 2005, the Veteran's wife provided a statement that her husband returned from his second tour stationed in Vietnam a changed man.  After his service there from 1965 to 1966, he returned "a different man."  He was angry, hypervigilent, withdrawn, and wanted his wife and children to leave him alone.  He served another tour in Vietnam from 1968 to 1969 and he again changed.  He had nightmares, shortness of breath at noises, depression, and he did not want to spend time with friends.  As time went on, he continued to be angry and depressed.  His first wife indicated, that as of 2005, his symptoms continued because she no longer wanted to live with the Veteran for "self-preservation."  She stated that the Veteran did not have a good relationship with his son, and that she felt unattractive and unloved.  

The Veteran's first wife essentially reported that the Veteran returned from service with depression, anxiety, irritability, nightmares, hypervigilance and easy startle response.  Indeed, her description of his irritability and depression indicate that these symptoms were more severe when he first left service.  But that his symptoms continued from his service in Vietnam until 2005.  The Board notes that the Veteran completed 20 years of service, and more than 20 years of employment with the city of Lincoln until he retired in 1998.  According to the Veteran's first wife, he was able to complete his more than 20 years of employment with the city of Lincoln with the same PTSD symptoms he had in 2005 when he filed for service connection.  Additionally, as noted in the PTSD section above, the Veteran had an increase in symptoms in 2006 when his first wife died, but by 2007 he was being more social, and by 2008 he had remarried.  He described a good relationship with his second wife, and he described spending quality time with her dancing, going to favorite restaurants, and building crafts to sell at craft shows.  He also had a relationship with his children.  

The Board acknowledges again, that the Veteran's treating physician (Director of the PTSD program) provided a statement in June 2008 that the Veteran's symptoms made it difficult for him to adapt to stressful situations, including work or a work-like setting, and to establish and maintain effective work relationships.  "It would be unlikely that the could sustain fulltime employment at this time."  In support of his statement that the Veteran was unable to work, the VA physician noted that the Veteran had deficiencies in work, judgment, thinking and mood, and he experienced near-continuous panic attacks and depression which affected his ability to function independently.  As noted above, the Board does not find this opinion to be persuasive because the rationale is contradictory to the ongoing mental health treatment notes from the PTSD program.  Indeed, also in June 2008, during his counseling sessions the Veteran reported being "pleased" with his overall mental health status.  He stated that he felt more and more settled and pleased with his life since having remarried.  His mood was "relaxed and positive."  And he was assigned a GAF of 55 (moderate symptoms).  As the VA physician's opinion contradicts the treatment records in the mental health program, the Board finds the opinion to be inadequate to support a finding of TDIU based on PTSD.  The Veteran's PTSD treatment records continuously indicate that his symptoms are moderate, and his GAF scores during treatment correspond to his reported moderate symptoms.

The Veteran's remaining service-connected disabilities include noncompensable scars, which are not disfiguring, and tinnitus.  The treatment records do not show that his scars and tinnitus limit his employability, and the Veteran has not indicated such.

The Board also notes that during his VA erectile dysfunction examination, the Veteran noted that he could no longer continue working in 2005 because of his "back" and his inability to get along with coworkers.  This is the first indication from the Veteran that his back impacted his ability to work.  He did not report to the 2011 or 2005 VA PTSD examiner's that his back affected his ability to work, and the 2008 VA director of the PTSD program did not note the Veteran's back on his ability to work.  On the form the Veteran filled out for his prior employer to sign, the Veteran noted that he had to retire due to disability, and specifically did not indicate which disability caused him to leave his employment.  The Veteran instead indicated in his TDIU claim that his PTSD was the only disability that caused him to be unemployable.  

Although the Board finds the Veteran's statements to treatment care providers regarding the severity of his PTSD to be credible, the Board does not find the Veteran's statements regarding the cause of his unemployability to be fully credible because of his decision to withhold information regarding the impact of his non-service connected low back disability from VA examiners and the VA physician he requested provide him with a statement in support of his TDIU claim. 

Van Meter v. Brown, 4 Vet. App. 477, 479 (1993) states the Board is to take into account the Veteran's employment and educational background.  The Veteran is noted to have completed his GED (high school equivalent) and to have been able to maintain steady employment with the city of Lincoln to the extent that he was able to retire in 1998.  He was able to again work from 2001 to 2005, although at least part of that was part-time work, in maintenance.  As such, it would appear that the Veteran's work history is limited to manual labor employment.  His PTSD, tinnitus, and scars have not been shown to limit his physical abilities.  He participated in woodworking, restoring antiques, crafting, lawn care, and gardening during the period prior to May 4, 2011.  The Veteran has indicated that his PTSD limits his ability to appropriately interact with other people.  Testing has not revealed cognitive problems, and his memory has been intact during treatment sessions.  Treatment records also show that from 2005 to 2011 the Veteran was able to go dancing, go to restaurants, travel, meet women, get married, run errands, attend sporting events, and make friends with other Veterans.  Although he reported irritability when woodworking and having to calm himself down with coping strategies, he was polite and relaxed during treatment and able to participate in group therapy.  Overall, according to his treatment records he has been able to appropriately interact with his family, friends, healthcare professionals and members of the public.

The evidence of record fails to show that the Veteran's service-connected disabilities rendered him unemployable prior to May 4, 2011.  His claim was referred to Director of the Compensation and Pension Service, and the Director additionally found that the Veteran's PTSD did not render him unemployable prior to May 4, 2011.  The Board agrees with this assessment and concludes that an extraschedular TDIU is not warranted prior to May 4, 2011.  As such, the Board finds that an effective date prior to May 4, 2011 for the grant of entitlement to TDIU is not warranted.

DEA

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  The Veteran's grant of DEA benefits was provided in connection with his grant of entitlement to TDIU.  The evidence does not suggest that the Veteran was permanently and totally disabled due to his service-connected disabilities prior to May 4, 2011, such that an earlier effective date for DEA benefits is warranted.


ORDER

Entitlement to an effective date earlier than May 4, 2011 for the increased rating of 70 percent for PTSD is denied.

Entitlement to an effective date earlier than May 4, 2011 for the grant of entitlement to TDIU is denied.

Entitlement to an effective date earlier than May 4, 2011 for the grant of entitlement for eligibility to DEA under 38 U.S.C. Chapter 35 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


